DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Azegami et al. US 2016/0303664 (hereafter--Azegami--); GB 2354728 (hereafter-- GB’728--); Okanishi et al. US 5,322,394 (hereafter--Okanishi--) as previously applied and, 
JP 2006-263870 (herafter—JP’870--) are the closest art of record.
In regards to claim 1, Azegami discloses an end mill (Figure 1) comprising: an end mill main body (1); four chip discharge grooves (4, see paragraph [0047])) extending from a leading end (machining end to a trailing end (shank end) in an axial direction of the end mill main body (1); four bottom blades (9, see Figure 4A), each of which has a rake surface and a flank surface and are provided at a leading end portion in the axial direction of the end mill main body (see Figure 1) and has a spherical shape in which a rotation loci around an axis (O) have centers on the axis (see paragraph [0055]); four gashes (two 7As and two 7Bs as on Figure 4A) which are formed at the leading end portion in the axial direction of the end mill main body (as on Figure 4A) and each of which is adjacent to one of the four bottom blades (see Figure 4A, and note how each of the gashes is adjacent to one of the four bottom blades 9); and four outer peripheral blades (6) each of which has a rake surface and a flank surface, and each of which is provided along each of the chip discharge grooves (4), and in which rotation loci around the axis are convex outward (see paragraph [0055]), wherein the end mill (1) has a shape in which there are outer diameters of the outer peripheral blades (6); a curvature radius of the rotation locus of each of the outer peripheral blades is larger (at least at a portion, when comparing the bottom blades at a location closest the leading end) than a curvature radius of the rotation locus of each of the bottom blades (9); Azegami also discloses that there is a twist angle of each of the outer peripheral blades (6) and a rake angle in a radial direction of each of the outer peripheral blades (4) in a cross section orthogonal to the axis; and a web thickness of each of the outer peripheral blades and an outer diameter of each of the outer peripheral blades; the four bottom blades (9) include two first bottom blades (9A) and two second bottom blades (9B); the first bottom blade (9A) and the second bottom blade (9B) have different blade lengths along the radial direction from each other (see the different lengths between first bottom blades 9A and second bottom blades 9B as on Figure 4A), and the gash (7A) adjacent to the first bottom blade (9A) and the gash (7B) adjacent to the second bottom blade (7B) are partitioned by a ridgeline extending along the radial direction between the first bottom blade and the second bottom blade at the leading end portion of the end mill main body (as on Figure 4A below).
GB’728 teaches that it is well known in the art of milling, to change the shape of the milling tool such that it has a substantially conical shape such so that the outer peripheral blades decrease toward a machining or leading portion in an axial direction. As indicated on page 6 of GB’728, a radius of curvature in a rotation locus of a bottom blade RN is of a value within a range of 2 mm to 8 mm and a radius of curvature in a rotation locus of a peripheral blade RB of a value within a range of 12 mm to 50 mm. Taking for example, when Rn is 2 mm, note that RB is 40 mm, which is between 12 mm to 50 mm, and is at least 20 times more than the curvature of radius of bottom blade RN.
Okanishi teaches that it is well known in the art of milling to have an end mill wherein peripheral cutting edges are disposed at a twist angle is between a range as for example 40° to 60° to disperse cutting resistance and thereby reduce the load applied to the cutting edges (see col 3, lines 49-51).  Note that Okanashi’s range overlaps the claimed range of 40˚ or more and 50° or less, as such, at least some of the values between Okanashi’s range meet the claimed limitation.  Additionally, Okanashi also discloses that a radial rake angle of the outer peripheral cutting edges be of -29° or more and 0° or less to cut hard material workpieces (see col 3, lines 40-42).  Note also that Okanashi’s radial rake angle range overlaps the claimed range of -10° or more and -5° or less, as such, at least some of the values between Okanashi’s range meet the claimed limitation.  Okanashi further teaches that it is well known in the art of milling to have a web thickness (or core diameter) in the range of 70% to 90%, about 80% to the outer diameter of the outer peripheral blade. These values will depend on the desired tool stiffness and cutting performance (see col 4, lines 4-18).  Again, note that Okanashi’s web thickness value of 80% is within the claimed range and Okanashi’s web thickness range of 70% to 90% overlaps the claimed range of -75% or more and 85% or less, as such, at least some of the values between Okanashi’s range meet the claimed limitation.
Azegami fails to disclose that the gash adjacent to one of the two first bottom blades and the gash adjacent to one of the two second bottom blades form a ridgeline being a boundary where the two gashes meet.
JP’870 teaches an end mill having a body with two first bottom blades and two second bottom blades having different blade lengths along a radial direction from each other, and a gash adjacent to one of the two first bottom blades and the gash adjacent to one of the two second bottom blades form a ridgeline being a boundary where the two gashes meet, and the ridgeline extends along the radial direction between one of the two first bottom blades and one of the two second bottom blades at a leading end portion of the end mill body
However, the closest prior art found,  Azegami, GB’728 and Okanishi do not teach or suggest the combination as claimed including that the “gash adjacent to one of the two first bottom blades and the gash adjacent to one of the two second bottom blades form a ridgeline being a boundary where the two gashes meet”, and a further modification of the device of Azegami in view of JP’870 teachings would require altering the way that the device of Azegami was designed to function. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE N RAMOS/Primary Examiner, Art Unit 3722